ORDER

PER CURIAM
Kimberly Aiello (“Appellant”) appeals from a judgment of the Missouri Labor and Industrial Relations Commission (“the Commission”) denying her unemployment compensation under Section 288.050, RSMo (2014). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).